SAVOIE, Judge.
This court ex proprio motu dismisses this appeal as untimely.
Defendant was charged with simple burglary, a violation of La.R.S. 14:62. He pled guilty and was later sentenced on May 8, 1987. No oral motion for appeal appears of record in either the minute entries or transcript of sentencing. A written motion for appeal was filed on June 11, 1987, and granted on June 23, 1987.
A motion for appeal “must be made no later than 5 days after the rendition of the judgment or ruling from which the appeal is taken.” La.C.Cr.P. art. 914. Defendant's motion for appeal is obviously late, the time for filing the motion for appeal having expired on May 13, 1987.
We note that Defendant may seek an out-of-time appeal via application for post-conviction relief. See State v. Counterman, 475 So.2d 336 (La.1985).
For the above and foregoing reasons, the appeal is dismissed.